J-E03009-15


                              2016 Pa. Super. 59

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

THOMAS DANTZLER

                         Appellee                    No. 681 EDA 2014


                  Appeal from the Order January 28, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0008351-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., BOWES, J., PANELLA, J.,
        SHOGAN, J., LAZARUS, J., OTT, J., STABILE, J., and JENKINS, J.

CONCURRING OPINION BY LAZARUS, J.:                  FILED MARCH 09, 2016

      While I join the majority, I write separately to note my view that, in

general, this Court should exercise caution in reversing a trial court’s

decision regarding a pre-trial habeas corpus matter.          This caution is

particularly warranted in cases, like the one at bar, where the facts present

a close case such that reasonable minds could differ in the result.

      Whether the Commonwealth has presented sufficient evidence to

establish a prima facie case for a charged crime is a question of law.

Commonwealth v. Karetny, 880 A.2d 505, 513 (Pa. 2005). Therefore, an

appellate court’s review of a pre-trial habeas corpus motion is plenary. Id.

Although we are not bound by the legal determinations of the trial court, I

remain mindful that the trial court will often be in an advantageous position

at a pre-trial hearing to assess the evidence presented and the reasonable

inferences to be drawn from it.
J-E03009-15



      At the pre-trial stage, the evidentiary burden on the Commonwealth to

defeat a habeas corpus motion is relatively modest. “To demonstrate that a

prima facie case exists, the Commonwealth must produce evidence of every

material element of the charged offense(s) as well as the defendant’s

complicity therein.” Commonwealth v. Carroll, 936 A.2d 1148, 1152 (Pa.

Super. 2007).    Regarding the burden of proof, this Court has noted:

      Proof beyond a reasonable doubt is not required at the habeas
      stage, but the Commonwealth’s evidence must be such that, if
      accepted as true, it would justify a trial court in submitting the
      case to a jury. Additionally, in the course of deciding a habeas
      petition, a court must view the evidence and its reasonable
      inferences in the light most favorable to the Commonwealth.
      Suspicion and conjecture, however, are unacceptable.
Id. (emphasis added) (citation omitted).        Clearly, rational minds can

disagree as to whether an inference is reasonable or merely speculative. In

the balance, due weight should be given to the trial court’s evaluation of the

factual circumstances.

      From my review of the record, I agree with the majority that the

Commonwealth has met the minimal burden imposed on it to overcome a

pre-trial habeas corpus motion. Notwithstanding this, I emphasize that the

evidence of record, and the inferences derived therefrom, undoubtedly

makes this case a close call.

      It is with these views in mind that I concur with the majority.

      Judge Ott and Judge Jenkins Join this Concurring Opinion.




                                     -2-